Citation Nr: 0530775	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  04-00 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a seizure 
disorder, also claimed as blackouts.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from October 1965 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of April 2002, which denied the veteran's application to 
reopen a previously denied claim for service connection for a 
seizure disorder.  In June 2005, the veteran appeared at a 
hearing held at the RO before the undersigned (i.e., Travel 
Board hearing).

For reasons expressed below, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Evidence received since an unappealed December 1997 RO 
decision, which denied service connection for a seizure 
disorder, also claimed as blackouts, includes evidence which 
bears directly and substantially on the matter in question, 
and is so significant that it must be considered in order to 
fairly decide the claim.   


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim for service connection for a seizure disorder, also 
claimed as blackouts.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 
2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

To the extent required for a decision as to whether the claim 
for service connection for a seizure or blackout disorder is 
reopened, the Board finds that the notice and duty to assist 
provisions of the law have been met.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2005).  

Prior to the April 2002 rating decision currently on appeal, 
the veteran's claim for service connection for blackouts, 
later also claimed as a seizure disorder, was denied by the 
RO in several rating decisions dated from December 1972 to 
December 1997.  In addition, the claim was denied by the 
Board in a November 1981 decision.  Those decisions are 
final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 
3.104 (2005).  However, if new and material evidence is 
received with respect to a claim which has been disallowed, 
the claim will be reopened and the former disposition 
reviewed.  38 U.S.C.A. § 5108 (West 2002).   

The veteran's application to reopen his claim was filed in 
February 2001, and, under the applicable law, "new and 
material evidence" is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of a claim.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (2001).  (The 
definition of new and material evidence found in 38 C.F.R. § 
3.156(a) was changed in 2001; this change applies only to 
claims received on or after August 29, 2001, and, hence, is 
not applicable to this case.  See 66 Fed. Reg. 45,620, 45,629 
(Aug. 29, 2001)).

In considering whether there is "new and material 
evidence," all evidence submitted since the last time that 
the claim was finally disallowed on any basis must be 
considered.  Evans v. Brown, 9 Vet.App. 27 (1996).  The most 
recent unappealed, final RO decision was dated in December 
1997.  Evidence of record at the time of that rating decision 
included service medical records, which did not disclose any 
history of seizures or blackouts on the pre-induction 
examination and medical history in October 1965.  Treatment 
records show that in April 1967, three days after he arrived 
in Vietnam, he was seen, stating that he had blacked out 
during formation that morning.  He said he had become 
nauseated and lightheaded, and then collapsed.  He said the 
same thing had happened once before, in 1964, because of 
nerves.  Examination was negative except for symptoms of 
bronchitis.  The impression was neurogenic syncope.

On the medical history he reported in connection with his 
separation examination in August 1968, he reported a positive 
history of "dizziness or fainting spells," and "periods of 
unconsciousness," but no to the question of whether he had 
now, or had ever had, "epilepsy or fits."  The examiner 
noted that the veteran had fainted about one month ago, cause 
unknown, and that he was being treated.  

After service, his original claim for service connection, 
received in September 1972, included "blackouts," which he 
said began in April 1967 in Vietnam.  In connection with that 
claim, a VA neurological examination was conducted in October 
1972.  The veteran reported that he had some blackout spells 
while in Vietnam, which he described as losing control of his 
body and falling.  He could hear, but not see, and would 
break out in a cold sweat.  He said he had had a few "light 
spells" since discharge, which subsided if he sat down and 
drank some water.  The examination was normal, and the 
examiner commented that the symptoms did not suggest a 
neurological disorder.  The diagnosis was no neurological 
disorder found.  

Also of record was the summary of an October 1980 
hospitalization in Providence Hospital, when the veteran had 
experienced a seizure while driving.  It was noted that he 
had no history of seizures in the past, and his only 
significant medical history had occurred while he was in 
Vietnam in 1968.  During long drills, he had become dizzy, 
diaphoretic, and very weak while standing in formation.  It 
was not known, however, if he had any seizure disorder at 
that time.  Testing, including a computerized tomography (CT) 
scan, was negative, but further testing, including an 
electroencephalogram, was recommended, and he was started on 
Dilantin.

According to the summary of a VA hospitalization from March 
to April 1985, the veteran was treated primarily for 
depression with anxiety.  The veteran also said he had had a 
"grand mal seizure" while driving a truck in October 1980, 
observed by a passenger.  The doctor noted that "[w]hether 
or not this was truly a grand mal seizure is open to some 
question, but apparently something did happen."  It was 
noted that in view of the remote possibility that he might 
have some kind of sensory or perceptual seizures, an 
electroencephalogram was run, but did not reveal significant 
findings.  The medications listed at discharge did not 
include seizure medication.

Later, a "subjective" history obtained on a VA 
hospitalization (for evaluation of chest pain) in July 1993 
disclosed a history of grand mal seizures in 1980, and his 
discharge medications included Dilantin.  

Records from J. Neal, M.D., dated from 1993 to 1995 reveal 
that Dr. Neal began treating him in February 1993 for 
conditions including a seizure disorder.  Reportedly, the 
veteran had experienced no loss of consciousness since 1982.  
Slight seizure spells were noted to have occurred in the 
office in September 1993 and January 1994.  

In 1997, VA records dated in 1980 and/or 1981 were associated 
with the claims file.  These records show that in April 1981, 
he was seen for follow-up of his seizure disorder.  He was 
taking Dilantin, and reported no further seizures since his 
prior visit, only dizzy spells lasting from 2 seconds to 15 
minutes.  

Based on that evidence, the RO denied the claim in December 
1997.  

Evidence received since the December 1997 RO decision 
includes additional records of the October 1980 
hospitalization, of which only the summary was previously 
considered.  A history on admission contains a more detailed 
description of the symptoms the veteran said he had in 
service, including a history of loss of consciousness for 10 
minute periods.  

More records of the veteran's VA treatment following that 
incident were also received, as well as more records of the 
hospitalization from March to April 1985.  These records 
include a history of the veteran reporting blackouts since 
1967.  

In addition, VA treatment records dated in 2001 have been 
received.  These records include a neurology clinic follow-up 
note dated in February 2001, when the veteran reported one 
episode of loss of consciousness since his last visit, and 2 
"small" seizures with dizziness and weakness.  The 
impression was seizure disorder with abnormal 
electroencephalogram, and "small" seizures which may be 
related to hypertension or glucose.  

This is the first notation currently on file of an abnormal 
electroencephalogram.  Although he had been prescribed 
Dilantin, the presence of a clinically documented seizure 
disorder with electroencephalogram abnormalities was not 
previously noted.  The only prior occasions on which a 
seizure was noted was in 1993 and 1994 when Dr. Neal noted 
mild seizures on two occasions in his office.  However, the 
new evidence also indicates that the veteran may have 
seizure-type activity of more than one cause.  

This evidence of clinically documented electroencephalogram 
residuals of a seizure disorder, as well as medical evidence 
indicating there may be two types of episodes present which 
the veteran refers to as seizures, is "so significant that 
it must be considered in order to fairly decide the merits of 
a claim."  38 C.F.R. § 3.156(a) (2001); Hodge.  In this 
regard, the only VA examination conducted for the purpose of 
determining whether a seizure disorder was of service onset 
did not show the presence of a seizure disorder at that time.  
However, a seizure disorder cannot absolutely be ruled out on 
that account.  For instance, the doctor noted, during the 
October 1980 hospitalization, that while the veteran should 
undergo an electroencephalogram, "even if the patient's EEG 
is normal, this does not rule out the diagnosis of a seizure, 
as patient's [sic] EEG's can often normalize quite abruptly 
after their seizure episode."  There is also no indication 
that any post-service evaluation of the veteran's condition 
was undertaken with the claims file for review, in particular 
the report of the inservice episode.  

Accordingly, the claim is reopened with the submission of new 
and material evidence, and VA must review the claim in light 
of all the evidence, new and old.  

It is also worth noting that in its 1981 decision, the Board 
denied the claim on the basis that the condition existed 
prior to service, and was not aggravated by service.  
Although this rationale was not specifically adopted in the 
December 1997 rating decision, or in April 2002 rating 
decision on appeal, the veteran has raised the matter in his 
current claim, including at his board hearing, and the matter 
thus deserves comment.  There have been significant changes 
in the interpretation of the law regarding the presumption of 
soundness over the past several years.  For example, the 
provisions of 38 C.F.R. § 3.304(b), which only required a 
finding that clear and unmistakable evidence showed that a 
injury or disease existed prior to service in order to rebut 
the presumption of soundness, were invalidated as being 
inconsistent with 38 U.S.C.A. § 1111.  Wagner v. Principi, 
370 F. 3d 1089 (Fed. Cir. 2004), see VAOPGCPREC 3-2003 
(2003); 69 Fed. Reg. 25178 (2004).  Further, while 
previously, the probative value of evidence was determined on 
a case by case basis, there are now specific rules (in the 
form of precedent Court decisions) regarding the probative 
value to be accorded to different types of evidence, 
particularly in the area of a veteran's competence to report 
on medical matters.  Of importance in this case, whether a 
veteran's history alone may be "clear and unmistakable" 
evidence sufficient to rebut the presumption of soundness 
would now be doubtful.  See Crowe v. Brown, 7 Vet. App. 238 
(1994); Paulson v. Brown, 7 Vet. App. 466 (1995).  For these 
reasons, the Board's analysis has been limited to whether 
there new and material evidence of a current disability, and 
of a nexus between inservice symptoms and a post-service 
chronic disability.


ORDER

New and material evidence to reopen the claim for service 
connection for a seizure disorder, also claimed as blackouts, 
has been received; to that extent only, the appeal is 
granted.


REMAND

Because the claim for service connection for a seizure 
disorder, also claimed as blackouts, has been reopened with 
the submission of new and material evidence, additional 
assistance in developing evidence pertinent to the veteran's 
claim must be provided, as well as further notification.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  In particular, he should be afforded an examination, 
with the claims file for review.  See Duenas v. Principi, 18 
Vet. App. 512, 518 (2004); Charles v. Principi, 16 Vet.App. 
370, 374-75 (2002); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  Additionally, to assist in such a 
determination, current records of the veteran's treatment for 
a seizure disorder should be obtained, to include any 
electroencephalogram reports.  Finally, the veteran must be 
provided all notification under 38 U.S.C.A. §§ 5102, 5103, 
and 5103A for the reopened claim.  See also 38 C.F.R. 
§ 3.159.  The letter sent in August 2001 did not properly 
advise the veteran of the evidence needed to establish a 
service connection claim.  

Accordingly, the appeal is REMANDED to the RO, via the AMC, 
for the following action:

1.  Undertake all notification and 
development actions required by law for 
the reopened claim for service connection 
for a seizure disorder, also claimed as 
blackouts.  See 38 U.S.C.A. §§ 5102, 5103, 
and 5103A; 38 C.F.R. § 3.159.  
Specifically, the veteran should be 
notified of the evidence and information 
necessary to substantiate his reopened 
claim.  Such notice should inform him of 
the respective obligations that he and VA 
bear in the production or obtaining that 
evidence or information.  The notice 
should also specifically request that he 
provide VA with any evidence in his 
possession that pertains to the claim.  

2.  Obtain current records of the 
veteran's VA treatment for a seizure 
disorder, dated from 2001 to the present, 
in particular, neurology clinic follow-up 
records and electroencephalogram (EEG) 
reports.  



3.  After obtaining the above evidence, 
to the extent available, schedule the 
veteran for a VA neurology examination to 
determine the diagnosis of any seizure or 
blackout disorder(s) which may be 
present, and whether any such seizure or 
blackout disorder is etiologically 
related to the inservice syncopal 
episodes, described in April 1967, and 
briefly mentioned in August 1968.  The 
entire claims folder and a copy of this 
REMAND must be made available the 
physician.  

In would be helpful if the physician 
would use the following language in his 
or her opinion, as may be appropriate:  
"more likely than not" (meaning 
likelihood greater than 50%), "at least 
as likely as not" (meaning likelihood of 
at least 50%), or "less likely than 
not" or "unlikely" (meaning that there 
is less than 50% likelihood). 

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The complete 
rationale for all opinions expressed 
should be provided.  

4.  Thereafter, adjudicate the claim for 
service connection for a seizure disorder, 
also claimed as blackouts, on a de novo 
basis.  If the claim is denied, provide 
the veteran and his representative with a 
supplemental statement of the case, and 
give them an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until further notice.  However, the 
Board takes this opportunity to advise the appellant that the 
conduct of the efforts as directed in this remand, as well as 
any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop the claims, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The appellant is also advised that failure 
to report for any scheduled examination may result in the 
denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


